Name: 2013/780/EU: Commission Implementing Decision of 18Ã December 2013 providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (notified under document C(2013) 9166)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  wood industry;  cultivation of agricultural land;  agricultural activity;  trade policy;  European Union law;  trade;  America
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 346/61 COMMISSION IMPLEMENTING DECISION of 18 December 2013 providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (notified under document C(2013) 9166) (2013/780/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the second indent of Article 15(1) thereof, Whereas: (1) Directive 2000/29/EC provides for protective measures against the introduction into the Union from third countries of organisms that are harmful to plants or plant products. (2) Bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America and covered by one of the CN codes and the descriptions set out in Section I(6) of Part B of Annex V to Directive 2000/29/EC may not be introduced into the Union unless accompanied by a phytosanitary certificate as provided for in Article 13(1)(ii) of that Directive. (3) Directive 2000/29/EC allows for derogations from Article 13(1)(ii) in the case of wood, if equivalent safeguards are ensured by means of alternative documentation or marking. (4) The Commission has noted on the basis of information supplied by the United States of America that an official programme, the Kiln Drying Sawn Hardwood Lumber Certification Program, has been approved by the Animal and Plant Health Inspection Service, US Department of Agriculture and will be operated by the US National Hardwood Lumber Association (NHLA). (5) The Kiln Drying Sawn Hardwood Lumber Certification Program ensures that approved hardwood facilities in the US operate under the Kiln Drying Sawn Hardwood Standard. That Standard ensures that all parts of sawn hardwood lumber exported under that Program are kiln dried to less than 20 % moisture by weight as per kiln drying schedules and are bark-free. (6) That Standard also ensures that all kiln dried hardwood bundles are attached with an NHLA steel ID clip stamped with NHLA  KD along with a unique number assigned to each bundle. Each number is listed on the corresponding Kiln Drying Hardwood Lumber Certificate (Certificate of Kiln Drying). (7) Member States should therefore be authorised to allow for bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America to be introduced into their territory when accompanied by a Certificate of Kiln Drying as an alternative to a phytosanitary certificate, provided that certain conditions are fulfilled. (8) The Commission should ensure that the United States of America makes available all technical information necessary to assess the functioning of the Program. In addition, Member States should continually assess the use of the NHLA ID clips and associated Certificate of Kiln Drying. (9) The derogation provided for in this Decision should be terminated if it is established that the specific conditions laid down in this Decision are not sufficient to prevent the introduction of harmful organisms into the Union or have not been complied with or there is evidence which could indicate that the Program is not functioning effectively. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 13(1)(ii) of Directive 2000/29/EC, Member States shall be authorised to allow for the introduction into their territory of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh., originating in the United States of America and covered by one of the CN codes and the descriptions set out in Section I(6) of Part B of Annex V to that Directive, without being accompanied by a phytosanitary certificate, provided such wood complies with the conditions set out in the Annex to this Decision. Article 2 1. Member States shall inform the Commission and the other Member States in writing when they have made use of the derogation provided for in Article 1. Member States that made use of the derogation shall provide the Commission and the other Member States before 15 July each year with information on the number of consignments imported in the previous year pursuant to Article 1 of this Decision and with a detailed report of all cases of interceptions as referred to in paragraph 2 of this Article. 2. Member States shall notify the Commission and the other Member States no later than two working days after the date of interception of each consignment introduced into their territory pursuant to Article 1 which does not comply with the conditions set out in the Annex. 3. The Commission shall request the United States of America to provide it with the technical information necessary to allow the Commission to assess the functioning of the Kiln Drying Sawn Hardwood Lumber Certification Program. Article 3 This Decision shall expire on 30 November 2016. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. ANNEX PART I Conditions referred to in Article 1 The conditions referred to in Article 1 under which Member States are authorised to allow for the introduction into their territory of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America and covered by one of the CN codes and the descriptions set out in Section I(6) of Part B of Annex V to Directive 2000/29/EC without being accompanied by a phytosanitary certificate, are the following: (1) the wood shall be manufactured at sawmills or treated at appropriate premises approved and audited by the US National Hardwood Lumber Association (NHLA) to participate in the Kiln Drying Sawn Hardwood Lumber Certification Program (the programme); (2) the wood shall undergo kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule; (3) once the condition laid down in point (2) is fulfilled, a standard steel ID clip shall be affixed to each bundle by, or under the supervision of, the designated officer of the mill referred to in point (1). Each ID clip shall be stamped with NHLA  KD along with a unique number assigned to each bundle; (4) in order to ensure that the conditions laid down in points (2) and (3) are fulfilled, the wood shall be subject to a checking system which is set up under the programme and which includes pre-shipment inspection and monitoring at the approved sawmills carried out by independent third party auditors qualified and authorised for that purpose. The Animal and Plant Health Inspection Service, US Department of Agriculture shall carry out occasional pre-shipment inspections and six-monthly audits of NHLA records and procedures relating to the programme, of the independent third party auditors and of the sawmills and other appropriate premises that participate in the programme; (5) the wood shall be accompanied by a standard Certificate of Kiln Drying which complies with the model set out in Part II of this Annex, and which is issued by a person or persons authorised to participate in the programme and is validated by an inspector of the NHLA. The Certificate of Kiln Drying shall be completed and shall include information on the amount of bark-free sawn wood in board feet and cubic metres. The certificate shall also specify the total number of bundles and each of the ID clip numbers assigned to those bundles. PART II Model of Certificate of Kiln Drying Agreement No 07-8100-1173-MU Cert #. xxxxx-xxxxx CERTIFICATE OF KILN DRYING Sawn Hardwood Lumber Lumber Kiln Dried by Consignee Name of Company: Name: Address: Address: City/State/Zip: City/State/Zip: Phone: Country: Order #: Port: Invoice #: Container #: Customer PO#: Certificate Standard: This certifies that the lumber described below is of the allowed genera Quercus sp. and/or Platanus sp. and/or the species Acer saccharum and/or Acer macrophyllum; and has met the treatment requirements of the Dry Kiln Operators Manual and is bark free. Description of Consignment: Botanical Name of wood: List species, thickness, grade of various items contained in shipment: Bundle Numbers Clip ID Numbers Board Footage Cubic Meters Totals: # Bundles BdFt Cubic Meters: (This document is issued under a program officially approved by the Animal, Plant, Health, and Inspection Service of the U.S. Department of Agriculture. The products covered by this document are subject to pre-shipment inspection by that Agency. No liability shall be attached to the U.S. Department of Agriculture or any representatives of the Department with respect to this certificate.) AUTHORIZED PERSON RESPONSIBLE FOR CERTIFICATION Name (print) _ Title _ I certify that the products described above satisfy the Kiln Drying requirements listed under Certificate Standard and are bark free. Signature _ Date _ NATIONAL HARDWOOD LUMBER ASSOCIATION VALIDATION Name (print) Authorized signature Title Date National Hardwood Lumber Association PO Box 34518 | Memphis, TN 38184-0518 | Ph. 901-377-1818 | Fax 901-347-0034 | www.nhla.com PLEASE SIGN THIS FORM IN BLUE INK